EXHIBIT 23.7 NSAI Netherland, Sewell & Associates, Inc. Consent of Independent Petroleum Engineers and Geologists We hereby consent to the incorporation by reference in the registration statement (No. 333-203229) on Form S-3 of Royale Energy, Inc. (the “Company”) of the reference to Netherland, Sewell & Associates, Inc., and the inclusion of our report dated February 5, 2015, in the Annual Report on Form 10-K for the year ended December 31, 2013, of the Company, filed with the Securities and Exchange Commission. We also consent to the reference to our firm under the captions “Experts” in the Prospectus, which is part of this Registration Statement. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ J. Carter Henson, Jr. J. Carter Henson, Jr., P.E. 73964 Senior Vice President Houston, Texas May 14, 2015 (Date)
